Per Curiam,
The facts agreed upon, including the clauses of the respective wills of A. Hamilton Nes, and Catharine E. Nes, deeds of William J. Nes to Eliza Nes, etc., upon which the questions in dispute arose, are fully set forth in the case stated. An examination of the record has satisfied us that the questions thus presented for the decision of the court below were rightly disposed of, and hence there was no error in entering judgment on the case stated for the defendant.
For reasons given in the opinion of the learned judge of the common pleas the judgment should be affirmed.
Judgment affirmed.